Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 1 of 11 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  MILES CHRISTIAN-HART,

     Plaintiff,                                    CASE NO.:

  -VS-

  MONTEREY FINANCIAL SERVICES, LLC,

     Defendant.
                                       /

                                      COMPLAINT

         COMES NOW Plaintiff, Miles Christian-Hart (hereinafter “Plaintiff”), by and

  through the undersigned counsel, and sues Defendant, Monterey Financial Services, LLC

  (hereinafter “Defendant”), and in support thereof respectfully alleges violations of the

  Telephone Consumer Protection Act, 47 U.S.C. §227 et seq. (“TCPA”), the Florida

  Consumer Collection Practices Act, Fla. Stat. §559.55 et seq. (“FCCPA”) and the Fair

  Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”).

                                    INTRODUCTION

         1.       The TCPA was enacted to prevent companies like Defendant from

  invading American citizen’s privacy and prevent abusive “robo-calls.”

         2.       “The TCPA is designed to protect individual consumers from receiving

  intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

  S.Ct. 740, 745, 181 L.Ed. 2d 881 (2012).

         3.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

  scourge of modern civilization, they wake us up in the morning; they interrupt our dinner


                                              1
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 2 of 11 PageID 2




  at night; they force the sick and elderly out of bed; they hound us until we want to rip the

  telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

  intended to give telephone subscribers another option: telling the auto-dialers to simply

  stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

         4.      According     to the   Federal    Communications      Commission (FCC),

  “Unwanted calls and texts are the number one complaint to the FCC. There are thousands

  of complaints to the FCC every month on both telemarketing and robocalls. The FCC

  received      more        than    215,000        TCPA       complaints       in      2014."

  https://www.fcc.gov/document/fact-sheet-consumer-protection-proposal

                               JURISDICTION AND VENUE


         5.      This is an action for damages exceeding Seventy-Five Thousand Dollars

  ($75,000.00), exclusive of attorney fees and costs.

         6.      Jurisdiction and venue for purposes of this action are appropriate and

  conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

  violations of the TCPA.

         7.      Subject matter jurisdiction, federal question jurisdiction, for purposes of

  this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

  district courts shall have original jurisdiction of all civil actions arising under the

  Constitution, laws, or treaties of the United States; and this action involves violations of

  47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

  and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).




                                               2
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 3 of 11 PageID 3




          8.       The alleged violations described herein occurred in Sarasota County,

  Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2),

  as it is the judicial district in which a substantial part of the events or omissions giving

  rise to this action occurred.

                                  FACTUAL ALLEGATIONS

          9.       Plaintiff is a natural person, and citizen of the State of Florida, residing in

  Sarasota County, Florida.

          10.      Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15

  U.S.C. § 1692(a)(3).

          11.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

  F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th

  Cir. 2014).

          12.      Defendant is a corporation which was formed in California with its

  principal place of business located at 4095 Avenida de la Plata, Oceanside, California

  92056, and which conducts business in the State of Florida through its registered agent,

  Registered Agent Solutions, Inc., located at 155 Office Plaza Drive, Suite A, Tallahassee,

  Florida 32301.

          13.      Defendant is a “debt collector” as defined by Florida Statute § 559.55(7)

  and 15 U.S.C. § 1692(a)(6).

          14.      Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

  fifty (50) times in an attempt to collect a debt belonging to an unknown third-party.




                                                  3
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 4 of 11 PageID 4




         15.     Defendant attempted to collect an alleged debt from the Plaintiff by this

  campaign of telephone calls.

         16.     Defendant intentionally harassed and abused Plaintiff on numerous

  occasions by calling several times during one day, and on back to back days, with such

  frequency as can reasonably be expected to harass.

         17.     Upon information and belief, some or all of the calls the Defendant made

  to Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

  system” which has the capacity to store or produce telephone numbers to be called, using

  a random or sequential number generator (including but not limited to a predictive dialer)

  or an artificial or pre-recorded voice; and to dial such numbers as specified by 47 U.S.C §

  227(a)(1) (hereinafter “auto-dialer calls”). Plaintiff will testify that he knew it was an

  auto-dialer because of the vast number of calls he received and because he heard a pause

  when he answered his phone before a voice came on the line, which is a common

  indicator of an ATDS. Furthermore, he received pre-recorded messages from Defendant.

         18.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

  number (941) ***-9292, and was the called party and recipient of Defendant’s calls.

         19.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

  cellular telephone (941) ***-9292 in an attempt to reach an unknown third-party.

         20.     Plaintiff does not currently have any account or business dealings with

  Defendant.




                                                4
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 5 of 11 PageID 5




          21.     The automated calls from Defendant are being initated from phone

  numbers including, but not limited to: 877-775-3091; when that number is dialed, an

  artifical voice answers and identifies the number as belonging to Defendant.

          22.     On several occasions since the Defendant’s campaign of harassing calls

  began, Plaintiff instructed Defendant’s agent(s) to stop calling his cellular telephone.

          23.     In or about March of 2018, Plaintiff communicated with Defendant from

  his aforementioned cellular telephone number and instructed Defendant’s agent to cease

  calling. Plaintiff explained to the agent that he is not the person they are trying to contact

  and has never purchased the item in question. Despite Plaintiff’s explanation and request

  for the calls to stop, Defendant has continued to call the Plaintiff on his cellular

  telephone.

          24.     Defendant has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice to individuals just as it did to the Plaintiff’s

  cellular telephone in this case.

          25.     Defendant has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular

  telephone in this case, with no way for the consumer, Plaintiff, or Defendant to remove

  the number.

          26.     Defendant’s corporate policy is structured as to continue to call

  individuals like the Plaintiff, despite these individuals explaining to Defendant they wish

  for the calls to stop.




                                                5
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 6 of 11 PageID 6




          27.      Defendant has numerous other federal lawsuits pending against them

  alleging similar violations as stated in this Complaint.

          28.      Defendant has numerous complaints against them across the country

  asserting that their automatic telephone dialing system continues to call despite being

  requested to stop.

          29.      Defendant has had numerous complaints from consumers against them

  across the country asking to not be called, however the Defendant continues to call the

  consumers.

          30.      Defendant’s corporate policy provided no means for the Plaintiff to have

  his number removed from the call list.

          31.      Defendant has a corporate policy to harass and abuse individuals despite

  actual knowledge that the called parties do not wish to be called.

          32.      None of Defendant’s telephone calls placed to Plaintiff were for

  “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).

          33.      Defendant willfully and/or knowingly violated the TCPA with respect to

  the Plaintiff.

          34.      From each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the

  intrusion upon his right of seclusion.

          35.      From each and every call without express consent placed by Defendant to

  Plaintiff’s cellular telephone, Plaintiff suffered the injury of the occupation of his cellular

  telephone line and cellular telephone by unwelcome calls, making the cellular telephone



                                                 6
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 7 of 11 PageID 7




  unavailable for legitimate callers or outgoing calls while the cellular telephone was

  ringing from Defendant’s call.

         36.     From each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

  his time. For calls he answered, the time he spent on the call was unnecessary as he had

  repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste

  time to unlock the cellular telephone and deal with missed call notifications and call logs

  that reflected the unwanted calls. This also impaired the usefulness of these features of

  Plaintiff’s cellular telephone, which are designed to inform the user of important missed

  communications.

         37.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone was an injury in the form of a nuisance and annoyance to

  Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

  answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

  cellular telephone and deal with missed call notifications and call logs that reflected the

  unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

  telephone, which are designed to inform the user of important missed communications.

         38.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

  Plaintiff’s cellular telephone’s battery power.




                                                7
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 8 of 11 PageID 8




          39.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone where a voice message was left which occupied space in

  Plaintiff’s cellular telephone or network.

          40.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel,

  namely his cellular telephone and his cellular telephone services.

          41.     As a result of the calls described above, Plaintiff suffered an invasion of

  privacy. Plaintiff was also affected in a personal and individualized way by stress,

  distress and aggravation.

                                           COUNT I
                                    (Violation of the TCPA)

          42.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

  forty-one (41) as if fully set forth herein.

          43.     Defendant willfully violated the TCPA with respect to the Plaintiff,

  especially for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

  Plaintiff notified Defendant that he wished for the calls to stop.

          44.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

  cellular telephone using an automatic telephone dialing system or pre-recorded or

  artificial voice without Plaintiff’s prior express consent in violation of federal law,

  including 47 U.S.C § 227(b)(1)(A)(iii).

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against Monterey Financial Services, LLC, for statutory damages,




                                                 8
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 9 of 11 PageID 9




  punitive damages, actual damages, treble damages, enjoinder from further violations of

  these parts and any other such relief the court may deem just and proper.

                                           COUNT II
                                   (Violation of the FCCPA)

          45.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

  forty-one (41) as if fully set forth herein.

          46.     At all times relevant to this action Defendant is subject to and must abide

  by the laws of the State of Florida, including Florida Statute § 559.72.

          47.     Defendant has violated Florida Statute §559.72(7) by willfully

  communicating with the debtor or any member of her or his family with such frequency

  as can reasonably be expected to harass the debtor or her or his family.

          48.     Defendant has violated Florida Statute §559.72(7) by willfully engaging in

  other conduct which can reasonably be expected to abuse or harass the debtor or any

  member of her or his family.

          49.     Defendant has violated Florida Statute §559.72(9) by attempting to

  enforce a debt when such person knows that the debt is not legitimate or assert the

  existence of some other legal right when such person knows the right does not exist.

          50.     Defendant’s actions have directly and proximately resulted in Plaintiff’s

  prior and continuous sustaining of damages as described by Florida Statute §559.77.

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against Monterey Financial Services, LLC, for statutory damages,

  punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

  violations of these parts and any other such relief the court may deem just and proper.


                                                 9
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 10 of 11 PageID 10




                                           COUNT III
                                    (Violation of the FDCPA)

           51.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

   forty-one (41) as if fully set forth herein.

           52.     At all times relevant to this action Defendant is subject to and must abide

   by 15 U.S.C. § 1692 et seq.

           53.     Defendant has violated 15 U.S.C. § 1692(d) by willfully engaging in

   conduct the natural consequence of which is to harass, oppress, or abuse any person in

   connection with the collection of a debt.

           54.     Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone to

   ring or engaging any person in telephone conversation repeatedly or continuously with

   intent to annoy, abuse, or harass any person at the called number.

           55.     Defendant has violated 15 U.S.C. § 1692(f) by using unfair and

   unconscionable means to collect or attempt to collect any debt.

           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

   triable and judgment against Monterey Financial Services, LLC, for statutory damages,

   punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

   violations of these parts and any other such relief the court may deem just and proper.




                                                  10
Case 8:18-cv-02967-VMC-SPF Document 1 Filed 12/07/18 Page 11 of 11 PageID 11




                                      Respectfully submitted,



                                          /s/Frank H. Kerney, III, Esquire
                                          Frank H. Kerney, III, Esquire
                                          Florida Bar #: 88672
                                          Morgan & Morgan, Tampa, P.A.
                                          One Tampa City Center
                                          201 North Franklin Street, 7th Floor
                                          Tampa, FL 33602
                                          Telephone: (813) 223-5505
                                          Facsimile: (813) 223-5402
                                          fkerney@forthepeople.com
                                          snazario@forthepeople.com
                                          Counsel for Plaintiff




                                     11
